The facts of this case are stated in the opinion of Mr. Justice Perskie in the Supreme Court. The case of Hall v. Doremus,114 N.J.L. 47, therein cited, is in no way essential to the decision. Suffice it to say that an accidental strain of a heart, even though the heart was previously weakened by disease, may be a compensable injury under our statute when, as in this case, the accident arose out of and in the course of the employment.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None.